Citation Nr: 1412920	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1993 to January 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This case has been previously remanded in April 2011, February 2012, and September 2013. 

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington D.C. in April 2013.  A transcript of that hearing is associated with the record on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As noted in the Board's prior Remands, the Veteran has asserted that service connection is warranted for a left shoulder disorder because such is related to a left shoulder injury that occurred during service.  In March 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left shoulder disorder.  At such time, the examiner noted that there was no left shoulder pathology on examination.  Nevertheless, she observed there was evidence of treatment for left shoulder strain in October 1993 and that the Veteran has reported having left shoulder pain since 1993.  She opined that it is less likely than not that the current disability is caused by or related to the in-service injury for the following reasons.  In support of such opinion, the March 2012 VA examiner noted that the examination was normal, except for tenderness in the trapezius, which she stated was unlikely related to service based on the differing locations of the complaints.  The VA examiner also observed that the reported injury in August 1993 is temporally different from the clinical visit shown in October 1993.  

In the September 2013 Remand, the Board determined that an addendum opinion from the March 2012 examiner was necessary to decide the claim.  The Remand specifically instructed the examiner to consider an April 2007 EMG showing an impression of likely left long thoracic nerve neuropathy that could be caused by strenuous sport/activity or local trauma/injury; the Veteran's competent assertions, including his testimony at the April 2013 Board hearing, regarding the nature, onset, and progression of his symptoms; lay evidence of continuity of symptomatology after service; and in-service treatment for left shoulder pain in October 1993.

On remand, the VA examiner provided two addendum opinions, dated in September 2013 and November 2013.  The September 2013 opinion was based on a May 2009 EMG of the Veteran's right shoulder, and is, therefore, inadequate for the purposes of determining service connection for the Veteran's left shoulder disorder.  The November 2013 VA addendum opinion stated, "[i]n the absence of pathology, there is no indication to order/obtain an EMG."  The two addendum opinions did not address the Board's September 2013 remand instructions to consider the April 2007 EMG showing an impression of likely long thoracic neuropathy, in-service treatment records, the Veteran's lay assertion, and other lay evidence associated with the claims file.  Thus, an additional medical opinion is needed to determine whether the Veteran's left shoulder disability may be attributable to his military service.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a Veteran is entitled, as a matter of law, to substantial compliance with the Board's remand directives).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's March 2012 VA examination and authored the September 2013 and November 2013 addendum opinions.  The claims file and a copy of this and the September 2013 Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remands have been reviewed.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The addendum opinion should specifically address the following:

(A)  The examiner should identify all current disorders of the left shoulder.  In this regard, the examiner should consider the entire evidentiary record, including the findings of the April 2007 EMG, which showed left long thoracic neuropathy. 

(B)  For each currently diagnosed left shoulder disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any such disorder was incurred or is otherwise the result of the Veteran's military service. 

In answering the foregoing, the examiner must consider the in-service treatment for left shoulder pain in October 1993, the April 2007 VA record showing an impression of likely left long thoracic nerve neuropathy that could be caused by strenuous sport/activity or local trauma/injury, as well as the Veteran's competent assertions regarding the nature, onset, and progression of his symptoms, and the lay evidence of continuity of symptomatology after service.

A rationale for any opinion offered must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


